           2:16-cv-02298-CSB-EIL # 48            Page 1 of 1                                           E-FILED
Judgment in a Civil Case (02/11)                                       Monday, 17 December, 2018 05:05:17 PM
                                                                                  Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                                                 for the
                                        Central District of Illinois

ALEJANDRA AGUERO,                                )
                                                 )
                    Plaintiff,                   )
                                                 )
                               vs.               )        Case Number: 16-cv-2298
                                                 )
UNIVERSITY OF ILLINOIS,                          )
BOARD OF TRUSTEES OF                             )
UNIVERSITY OF ILLINOIS,                          )
                                                 )
                    Defendant.                   )

                                     JUDGMENT IN A CIVIL CASE

  ☐ JURY VERDICT. This action came before the Court for a trial by jury.                 The issues
have been tried and the jury has rendered its verdict.

  ☒ DECISION BY THE COURT.                    This action came before the Court, and a decision has
been rendered.

     IT IS ORDERED AND ADJUDGED that plaintiff’s action against the defendants is
dismissed .

Dated:       December 17, 2018

                                                          s/ Shig Yasunaga
                                                          Shig Yasunaga
                                                          Clerk, U.S. District Court
